DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 18 December 2019.
Claims 1-17 are pending.
Claims 1-17 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 July 2021 are being considered by the Examiner.


	Priority
Applicant’s claim for the benefit to provisional Application 62/781,590 under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) providing 
The limitations of “assigning the request to a specific service provider of the plurality of service provider accounts...;providing real-time item tracking...wherein the item tracking...; closing the at least one errand for both the specific user and the specific service provider upon a delivery” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “with the corresponding/conducted through PC device” or “by the remote server,” nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  For example, but for the “PC device” and “remote server” language, “assigning...” “providing...” and “closing...” in the context of this claim encompasses the user manually operating an errand service which is a fundamental economic practice and a commercial interaction (i.e. running business relations). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activities, but for the recitation of generic computer components, then it falls within the “Certain Method of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The “receiving a request for at least one errand from a specific user of the plurality of user accounts with the corresponding PC device through the remote server, wherein the at least one errand includes at least one item to be delivered, and wherein the specific user includes a consumer and a business” is simply an extrasolution data gathering activity.  Next, the claim only recites two (2) additional elements – using a PC device and/or remote server to perform the steps. The PC device and/or remote server steps is recited at a high-level of generality (i.e., as generic computing components to send and receive errand or transactional requests) such that it amounts no more than mere instructions to apply the exception using 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional elements of using PC devices and a remote server to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-9 are dependent on claim 1 and include all the limitations of claim 1.  Therefore, claims 2-9 recite the same abstract idea of providing an errand service for customers.  The claim recites the additional limitations further limiting the errand request, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claim 1, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components and the additional elements only generally link the use to a particular technical environment.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not 
Claim 10 are dependent on claim 1 and include all the limitations of claim 1.  Therefore, claim 10 recite the same abstract idea of providing an errand service for customers.  The claim recites the additional limitations of managing the tracking and the use of a QR code which is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claim 1, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components and the additional elements only generally link the use to a particular technical environment.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claim 11 are dependent on claim 1 and include all the limitations of claim 1.  Therefore, claim 11 recite the same abstract idea of providing an errand service for customers.  The claim recites the additional limitations of providing a photo of the item which is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claim 1, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components and the additional elements only generally link the use to a particular technical environment.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claim 12 are dependent on claim 1 and include all the limitations of claim 1.  Therefore, claim 12 recite the same abstract idea of providing an errand service for customers.  The claim recites the additional limitations of creating a one-time password code which is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claim 1, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components and the additional elements only generally link the use to a particular technical 
Claims 13-17 are dependent on claim 1 and include all the limitations of claim 1.  Therefore, claim 10 recite the same abstract idea of providing an errand service for customers.  The claim recites the additional limitations of providing a service assistant (using AI/machine learning/natural language recognition) which are no more than mere instructions to apply the exception using a computer or with computing components and the additional elements only generally link the use to a particular technical environment (i.e. automation is not an inventive concept that meaningfully limits the abstract idea).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-17 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barron et al. (US PG Pub. 2012/0303488).

As per claim 1, Barron discloses a method for managing an on-demand errand service, the method comprising the steps of (system and method for remote acquisition and delivery of goods includes a server in communication with customer computers, such as through a user interface via the internet, Barron Abstract):
providing a plurality of user accounts managed by at least one remote server, wherein the plurality of user accounts includes a plurality of consumer accounts, a plurality of service provider accounts, a plurality of business accounts, and wherein each of the plurality of user accounts is associated with a corresponding personal computing (PC) device (customer registers with the services provider, customer database, Barron ¶18; logs in with user interface, ¶19; delivery agents, ¶16; website tool for retail, shopping location, ¶23; customer has option of paying retailer directly, ¶27;see also ¶28 describing accounts/payments and ¶32 describing different accounts and working examples) (Examiner notes the delivery agents as the equivalent to the service provider accounts) ;
receiving a request for at least one errand from a specific user of the plurality of user accounts with the corresponding PC device through the remote server, wherein the at least one errand includes at least one item to be delivered, and wherein the specific user includes a consumer and a business (request for a product, Barron ¶22 and ¶24); 
assigning the request to a specific service provider of the plurality of service provider accounts with the corresponding PC device (decision algorithm to select delivery agent, Barron ¶21); 
providing real-time item tracking to the corresponding PC device of the user through the remote server, wherein the item tracking is conducted through the corresponding PC device of the specific service provider (Ideally, real-time video device 46 is utilized to provide a streaming "street view" for the customer's entertainment and to show the progress of the delivery agent as indicated at 114. Additionally, GPS 47 is utilized with digital mapping technology to dynamically update the customer as to the location of the delivery agent, Barron ¶25); 
closing the at least one errand for both the specific user and the specific service provider upon a delivery confirmation by the remote server through the corresponding PC devices of the specific user and the specific service provider (customer approves or rejects acquisition of inspected product, Barron ¶26; invoice amount for service rendered, charged, ¶28) (Examiner notes the invoice after services rendered and charging/billing as the equivalent to closing the errand and delivery confirmation).

As per claim 2, Barron discloses as shown above with respect to claim 1.  Barron further discloses the method comprising the steps of: receiving a specified pickup location for at least one item of each errand from the corresponding PC device of the specific user in step (B); and receiving a specified delivery location for the at least one item of each errand from the corresponding PC device of the specific user (deliver the product based on the delivery options specified in the customer's profile, or amended delivery instructions provided by the customer at the beginning of a particular shopping request or at some time during a particular shopping request. In one embodiment, the customer may select a curbside drop-off of goods, or may request "white glove" delivery, in which case the delivery agent will deliver the product directly to the customer's door or desired physical location, Barron ¶26).

As per claim 3, Barron discloses as shown above with respect to claim 2.  Barron further discloses receiving the errand request for a return of at least one purchased item from the specific user with the corresponding PC device; wherein the pickup location for each errand includes the location of the specific user; and wherein the delivery location for each errand includes the location of a specific business (the customer request may include a request for product pickup. For example, upon delivery of goods to the customer, the delivery agent may pick up recyclable products (e.g., cans, bottles, consumer electronics, etc.), which the delivery agent will transport to a recycling facility, Barron ¶26).

As per claim 4, Barron discloses as shown above with respect to claim 2.  Barron further discloses receiving the errand request for at least one item to be delivered to the specific consumer from a specific business with the corresponding PC device; and wherein the at least one item is purchased by the specific consumer with the corresponding PC device from the specific business (customer has option of paying retailer directly, Barron ¶27).

As per claim 5, Barron discloses as shown above with respect to claim 2.  Barron further discloses receiving the errand request for at least one item to be purchased and delivered; wherein the at least one item is purchased by a service provider from a business specified by the specific consumer with the corresponding PC device; and wherein the delivery location is specified by the specific consumer (the customer has the option of paying the retailer or seller directly, in which case the customer will only be billed for the pick-up and delivery services provided, Barron ¶26).

As per claim 6, Barron discloses as shown above with respect to claim 2.  Barron further discloses receiving a completion time associated with each errand of the errand request from the corresponding PC device of the specific user in step (B) through the remote server; and wherein the time is the length of time specified by the specific user for the completion of the errand (A purchase order or acquisition request is scheduled for a particular date and/or time, or is requested as needed by the customer, Barron ¶24).

As per claim 7, Barron discloses as shown above with respect to claim 1.  Barron further discloses prompting the corresponding PC device of the specific user to enter a range for the search of a service provider for the errand request in step (C) through the remote server; and wherein the search range includes a geographical radius of a location the specific user specifies in the errand request (proximity to shopping/delivery location, Barron ¶19; customer may utilize delivery agent in different country or city, ¶32).

As per claim 8, Barron discloses as shown above with respect to claim 1.  Barron further discloses prompting the corresponding PC device of the specific user to enter at least one special request for the search of a service provider for the errand request in step (C); wherein the special request includes a specialty requirement, certification, licensing, or specific training; and wherein the specific user includes a consumer and a business (a customer may wish for a delivery agent to purchase and deliver a new water heater, but may also wish for the delivery agent to carry away the old water heater or arrange for a third-party pickup of the water heater. In this situation, the delivery agent may arrange for a local trash service to perform a one-time pick-up of the old water heater, Barron ¶32) (Examiner notes the local trash service as the equivalent to the specialty requirement and specific training).

As per claim 9, Barron discloses as shown above with respect to claim 1.  Barron further discloses prompting the corresponding PC device of the specific consumer to select a payment account and maximum monetary amount to grant a temporary access to the specific service provider for the purchase of at least one item per the errand request after step (C); prompting the corresponding PC device of the specific service provider to purchase the at least one item per the errand request at the location of the specific business using the account of the specific consumer; and completing the transaction for the specific user between the specific service provider and the specific business and revoke the temporary access to the payment account of the specific consumer (For payment by proxy, the delivery agent may utilize printer 49 to produce a pre-authorization purchasing document including billing information which allows the delivery agent to pay at pick-up, Barron ¶27).

As per claim 10, Barron discloses as shown above with respect to claim 1.  Barron further discloses managing the tracking of the at least one item for each errand through an item identification system and the corresponding PC device of the specific service provider for the errand request in step (D) through the remote server; and wherein the item identification system includes the use of a QR (quick response) code (a customer may travel to a retail establishment and, either utilizing in-house gear provided by the retail establishment or utilizing person equipment, such as a camera or bar code scanning device, record which products the customer may be interested in obtaining at a future time, Barron ¶31).

As per claim 11, Barron discloses as shown above with respect to claim 1.  Barron further discloses prompting the specific service provider to upload at least one photo of the at least one item for each errand with the corresponding PC device after step (D) through the remote server; relaying the at least one photo to the specific user with the corresponding PC device; prompting the specific user to confirm the completion of the at least one errand with the corresponding PC device; and relaying the confirmation of the specific user to the specific service provider with the corresponding PC device (the e-shopping list can be created utilizing an image and data capture device, such as a camera, and transferring the data to server 14 for processing. More specifically, a customer may travel to a retail establishment and, either utilizing in-house gear provided by the retail establishment or utilizing person equipment, such as a camera or bar code scanning device, record which products the customer may be interested in obtaining at a future time, Barron ¶31; customer approves or rejects acquisition of inspected product, ¶26; invoice amount for service rendered, charged, ¶28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barron et al. (US PG Pub. 2012/0303488).

As per claim 12, Barron discloses as shown above with respect to claim 1.  Barron further discloses creating an [transaction or invoice] for each errand upon the completion confirmation by the specific user with the corresponding PC device through the remote server; sending the [transaction or invoice] to the corresponding PC device of the specific service provider through the remote server; and prompting the specific service provider to accept the completion confirmation with the corresponding PC device of the specific service provider using [transaction or invoice] through the remote server (transaction/invoice, Barron ¶17 and ¶28; purchase/transaction history, ¶18)
Barron does not expressly disclose the “OTP (One-Time-Password) code.”  
However, the Examiner asserts that the data an order/invoice/transaction is simply a label for the components and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., serializing/a single use number or alphanumeric number representing a purchase order or transaction request) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Furthermore, under MPEP 2144.04, any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the functionality of the claimed invention, does not patentably distinguish the claimed invention from the prior art in terms of patentability.  Also under MPEP 2144.04, it is obvious to merge/duplicate/replicate/rearrange components or parts as long as the components combined or isolated still perform the same functionality individually or collectively.  Whether one big system module is implementing the functions, or whether several individual modules/components within the system are implementing the same functions, it does not explicitly or implicitly alter or impact the functionality of the system.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made/at the effective filing date of the invention to modify the data to include one-time password code since the specific type of component does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barron et al. (US PG Pub. 2012/0303488) further in view of Kale et al. (US PG Pub. 2018/0108066).

As per claim 13, Barron discloses as shown above with respect to claim 1.  Barron further discloses how the system is able to track customer order history and provide suggestions for the customer (Barron ¶18) but does not expressly disclose providing a service assistant to a specific user with the corresponding PC device for completing a request for at least one errand in step (A) through the remote server; wherein the service assistant resides on the remote service; and wherein the service assistant interacts with the corresponding PC device of the specific user through a module using artificial intelligence technologies.
However, Kale teaches providing a service assistant to a specific user with the corresponding PC device for completing a request for at least one errand in step (A) through the remote server; wherein the service assistant resides on the remote service; and wherein the service assistant interacts with the corresponding PC device of the specific user through a module using artificial intelligence technologies (the identity service 222 concentrates on unifying as much user information as possible in a central clearinghouse for search, AI, merchandising, and machine learning models to maximize each component's capability to deliver insights to each user. A single central repository contains user identity and profile data in a meticulously detailed schema. In an onboarding phase, the identity service 222 primes a user profile and understanding by mandatory authentication in a bot application. Any public information available from the source of authentication (e.g., social media) may be loaded. In sideboarding, phases, the identity service 222 may augment the profile with information about the user that is gathered from public sources, user behaviors, interactions, and the explicit set of purposes the user tells the AI shopping missions, inspirations, preferences). As the user interacts with the artificial intelligence framework 128, the identity service 222 gathers and infers more about the user and stores the explicit data, derived information, and updates probabilities and estimations of other statistical inferences. Over time, in profile enrichment phases, the identity service 222 also mines behavioral data such as clicks, impressions, and browse activities for derived information such as tastes, preferences, 
Both the Barron and Kale references are analogous in that both are directed towards/concerned with e-commerce/online shopping.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Kale’s method of artificial intelligence to assist user’s in shopping in Barron’s system to improve the system and method with reasonable expectation that this would result in an errand system that is able to implement automated customer service features.  
The motivation being that traditional searching is text-based rather than image-based or voice-based. Searching is overly time-consuming when too many irrelevant results must be presented, browsed, and rejected by a user. The technical limitations of conventional search tools make it difficult for a user to communicate search intent, for example by sharing photos of interesting products, to help start a search that may be refined by further user input, such as in a multi-turn dialog. As online searches balloon to billions of possible selectable products, comparison searching has become more important than ever, but current text-based solutions were not designed for this scale. Irrelevant results are often shown and do not bring out the best results. Traditional forms of comparison searching (search+refinement+browse) are no longer useful (Kale ¶9). 

As per claim 14, Barron and Kale discloses as shown above with respect to claim 13.  Kale further teaches generating a request for at least one errand for a specific user with the corresponding PC device through the service assistant of the remote server in step (B); if the specific user is a frequent user of the on-demand errand service; and interacting with the corresponding PC device of the specific user through the service assistant using specific knowledge and information through machine learning artificial intelligence (machine learning, Kale ¶49).

As per claim 15, Barron and Kale discloses as shown above with respect to claim 14.  Kale further teaches generating the request for at least one errand for the specific user through the service assistant of the remote server; wherein the service assistant interacts with the specific user through voice assistance; and wherein the voice assistance includes an implementation of natural language recognition (The functionalities of the artificial intelligence framework 128 can be grouped into multiple parts, for example decisioning and context parts. In one example, the decisioning part includes operations by the AI orchestrator 206, the NLU component 214, the dialog manager 216, the NLG component 212, the computer vision component 208 and speech recognition component 210. The context part of the AI functionality relates to the parameters (implicit and explicit) around a user and the communicated intent (for example, towards a given inventory, or otherwise). In order to measure and improve AI quality over time, the artificial intelligence framework 128 may be trained using sample queries (e.g., a dev set) and tested on a different set of queries (e.g., an oval set), where both sets may be developed by human curation. Also, the artificial intelligence framework 128 may be trained on transaction and interaction flows defined by experienced curation specialists, or human tastemaker override rules 224. The flows and the logic encoded within the various components of the artificial intelligence framework 128 define what follow-up utterance or presentation (e.g., question, result set) is made by the intelligent assistant based on an identified user intent, Kale ¶50; speech, natural language, ¶51).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Kale’s method of artificial intelligence to assist user’s in shopping in Barron’s system to improve the system and method with reasonable expectation that this would result in an errand system that is able to implement automated customer service features.  
The motivation being that traditional searching is text-based rather than image-based or voice-based. Searching is overly time-consuming when too many irrelevant results must be presented, browsed, and rejected by a user. The technical limitations of conventional search tools make it difficult for a user to communicate search intent, for example by sharing photos of interesting products, to help start a search that may be refined by further user input, such as in a multi-turn dialog. As online searches balloon to billions of possible selectable products, comparison searching has become more important than ever, but current text-based solutions were not designed for this scale. Irrelevant results are often shown and do not bring out the best results. Traditional forms of comparison searching (search+refinement+browse) are no longer useful (Kale ¶9).

As per claim 15, Barron and Kale discloses as shown above with respect to claim 13.  Barron further discloses the method comprising the steps of: providing tracking assistance to the specific user with the corresponding PC device for the at least one errand in step (D) and wherein the specific user includes a consumer and a business (Ideally, real-time video device 46 is utilized to provide a streaming "street view" for the customer's entertainment and to show the progress of the delivery agent as indicated at 114. Additionally, GPS 47 is utilized with digital mapping technology to dynamically update the customer as to the location of the delivery agent, Barron ¶25).
Kale further teaches through the service assistant; wherein the service assistant interacts with the corresponding PC device of the specific user and the corresponding PC device of the specific service provider (Kale ¶49).

As per claim 17, Barron and Kale discloses as shown above with respect to claim 13.  Barron further discloses providing confirmation assistance to the specific user with the corresponding PC device in step (E) to complete the at least one errand; and wherein the specific user includes a consumer and a business (customer approves or rejects acquisition of inspected product, Barron ¶26; invoice amount for service rendered, charged, ¶28).
Kale further teaches through the service assistant; wherein the service assistant interacts with the corresponding PC device of the specific user and the corresponding PC device of the specific service provider (Kale ¶49).

Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure can be located on the PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629